DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 23, 2021:
Claims 1-8 and 10-18 are pending. Claim 9 has been cancelled as per applicant’s request.
The core of the previous rejection is maintained with a new reference cited  in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A), cited in the IDS, in view of Yamasaki et al. (US 2016/0190645).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding Claim 1, Akiyama et al. teaches a secondary battery (line 10) comprising a positive electrode plate (line 2423) a negative electrode plate (line 2444) an electrolyte and separator (line 126-127), the negative electrode plate comprising a negative electrode current collector with a negative electrode active material layer on the surface of the negative current collector (lines 443-444) (i.e. a negative film on a surface of the negative current collector) wherein the negative active material comprises 2 (lines 2449-2450) wherein the basis weight is amount of negative electrode active material existing on the negative electrode current collector (i.e. the mass of the negative active material in the negative film per unit area) (lines 443-448)  (thus, M is 9.7 mg/cm2).
Akiyama et al. does not teach a specific surface area of the negative film.
However, Yamasaki et al. teaches a lithium ion secondary battery (Para. [0022]), with negative electrode material layer (i.e. negative film) formed of graphite (Para. [0038]), [0064]) wherein the negative electrode material layer has a BET specific surface area of 2.0 m2/g to 4.9 m2/g (overlapping with the range of the instant claim, which is 0.8-3 m2/g) (Para. [0011], lines 14-16), and examples having a BET specific surface area of 2.0 m2/g (20cm2/mg, within the range of the instant claim) (Table 1, Examples 1 and 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative film of Akiyama et al. to incorporate the teaching of the BET specific surface of 2.0 m2/g, as it would provide low levels of initial resistance and excellent capacity retention (Para. [0071]). Akiyama et al. and Yamasaki teach a graphite negative film on a copper foil (Akiyama et al. -- lines 2431-2437 & Yamasaki -- Para. [0064]) and thus, there would be a reasonable expectation of success. The values as taught by Akiyama et al. as modified by 
Regarding Claim 2, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 
The values of T, P, M and BET as taught by Akiyama et al. as modified by Yamasaki et al. (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake) result in a Vp of 22 (Vp = T x P = 73 * 0.3 = 22) and an Sp of 194 (Sp = M x BET = 9.7 * 20 = 194), and thus Vp/Sp = 22/194 = 0.113 (satisfying 0.05≤Vp/Sp≤0.20).
Regarding Claims 3 and 4, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama further teaches the thickness of the negative electrode active material layer on the current collector (i.e. negative film) is 73 micrometers (line 2451) (i.e. the thickness is inside the claimed thickness ranges).
Regarding Claims 5 and 6, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 
	Akiyama further teaches the void ratio of the negative electrode active material layer (i.e. the negative film) is 30% (line 2445) (i.e. the porosity is inside the claimed porosity ranges).
Regarding Claims 7 and 8, Akiyama et al. as modified by Yamasaki et al.  teaches all of the elements of the current invention in claim 1 as explained above. 
2 (lines 2449-2450) wherein the basis weight is amount of negative electrode active material existing on the negative electrode current collector (i.e. the mass of the negative active material in the negative film per unit area) (lines 443-448) (i.e. the mass of the negative active material in the negative film per unit area is inside the claimed range).
Regarding Claims 10, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Akiyama et al. does not teach a specific surface area of the negative film.
	However, Yamasaki et al. teaches a lithium ion secondary battery (Para. [0022]), with negative electrode material layer (i.e. negative film) formed of graphite (Para. [0038]), [0064]) wherein the negative electrode material layer has a BET specific surface area of 2.0 m2/g to 4.9 m2/g (overlapping with the range of the instant claim, which is 0.8-3 m2/g) (Para. [0011], lines 14-16), and examples having a BET specific surface area of 2.0 m2/g (20 cm2/mg, within the range of the instant claim) (Table 1, Examples 1 and 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative film of Akiyama et al. to incorporate the teaching of the BET specific surface of 2.0 m2
Regarding Claims 11 and 12, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 	
	Akiyama et al. further teaches the void ratio of the negative electrode active material layer (i.e. negative film) is preferably 20-45% (lines 41-425) (thus, P can be 45%) and the basis weight can be 8 mg/cm2  (line 449) (thus M and CW can be 8 mg/cm2), the thickness (T) is 73 micrometers and the specific surface area
 (BET) of Akiyama et al. as modified by Yamasaki et al. is 20 cm2/g (see the rejection to claim 1 for full details of thickness and specific surface area, incorporated herein but not reiterated herein for brevity’s sake). These values as taught by Akiyama et al. as modified by Yamasaki et al. result in a Vp of 33 (Vp = T x P = 73 * 0.45  =  33) and an Sp of 160 (Sp = M x BET = 8 * 20 = 160), and thus “Vp/Sp” = 22/160 = 0.14 (satisfying 0.05≤Vp/Sp≤0.30 of claim 1) and “CW/(Vp/Sp)” is 57 (as 8/0.14 = 57) which satisfies 35≤CW/(Vp/Sp) ≤150 and 42≤CW/(Vp/Sp) ≤78 of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claims 13 and 14, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Akiyama et al. further teaches the basis weight (i.e. CW) for the negative electrode of 8 to 30 mg/cm2 (lines 462) (overlapping with the coating weight ranges of the instant claims). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 15, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the graphite used is either natural graphite or artificial graphite (lines 1690-1691).
Regarding Claim 16, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the carbon material used for the negative electrode active material can be soft carbon, hard carbon (lines 1767-1768) and the negative electrode active material can be a silicon-based material (lines 1635-1640).
Regarding Claim 17, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Akiyama et al. further teaches wherein the negative electrode active material further comprises silicon-based material, specific examples include silicon oxide, elemental silicon, a composite of silicon and carbon material (i.e. silicon carbon composite (lines 1635-1646).
Regarding Claim 18, Akiyama et al. as modified by Yamasaki et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. teaches the positive electrode active material is applied to a positive electrode current collector to form a film (i.e. a positive film is provided on a surface of the positive current collector comprising a positive active material (lines 2398-2423), which forms the positive electrode plate (i.e. the positive electrode plate 
Response to Arguments
Applicant’s arguments filed February 23, 2021 with respect to claims 1-8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729